Title: To Benjamin Franklin from Richard Bache, 5 February 1777
From: Bache, Richard
To: Franklin, Benjamin


Dear SirPhiladelphia 5th. February 1777
We are now in daily expectation of hearing from you; If I am right in my calculations, you have been gone from us fourteen weeks and upwards, and since your departure, our common Cause has under gone a variety of interesting changes and events, which no doubt, you will become acquainted with thro’ the proper channel; our situation at one time was very alarming but thro’ the assistance of divine Providence, and the exertion of our Militia, we have hitherto defeated the enemy’s intention of possessing themselves of this City, and if we [can] get our Army raised in due time (and recruiting I am told, goes on very vigorously) we shall be an overmatch for them in the Spring. The Enemy at present possess Brunswick and Amboy, where they have their Transports ready to receive them in case they are drove off. We are daily attacking and harrassing their foraging parties and out-centries, and scarcely a day passes, that we do not [take] some Prisoners; the Scotch, from their frequent desertions, appear to be sick of the winter’s campaign, and the Hessians complain heavily of being pushed into the Posts of danger, which as they are but hirelings, are no posts of honor to them, they fight not for honorable Victory. Plunder is their aim.
On the approach of the Enemy towards this City I had your Library packed up and sent to Bethlehem, where I intend it shall remain, ’till our public affairs wear a better aspect. I removed my Family, with such things only as were necessary to their comfort, about twenty-four miles from hence, to a place called Goshen in Chester County, having procured in a good farm house, two comfortable rooms for them. They yet remain there, and I shall not think of bringing them to Town ’till it can be done with the greatest safety, for Womens fears are soon alarm’d. The Enemy may determine to pay us a visit in the spring by water, as well as by Land, if they should, I hope we shall be ready for them.
The hurry and confusion occasioned by the unsetled situation of our public affairs have prevented me from looking into, or medling with your papers or accounts, any further than removing them into a place of safety and ’till things become a little settled, this business must lye dormant. I suppose you have been informed from the Congress of their appointing me Post Master General (wh[ich they] did, soon after your departure) and of their reasons for su[ch action?] If they have not furnished you with their reasons, it is out of my power to do it; there is one that naturally occurs to me, but whether it is a good one or not, I will not pretend to determine, it is this, your Services may be required in France, for a much longer time, than you or I perhaps had any Idea of, when you left home, and the Congress soon after your departure sa[w as much?]
As soon as the Loan Office was opened, your money agreeable to your directions, was put out. It is said, that people in general think the Interest of 4 per Cent too low, and that from this cause they are rather tardy in carrying in their moneys. I have had some intimation that the Interest will be raised to 5 per Cent, but I am of opinion that this will not work to any good purpose in this State, for the tardiness of the monied People here, I am afraid pr[oceeds?] more from disaffection than any thing else, and it is certain that these People are monopolizing imperishable commodities at any prices, which is an Evil of so dangerous a nature that it ought to be remedied by our Legislature as soon as possible. With most anxious expectation of hearing from you, and with unfeigned Love to yourself, Temple and Benny I subscribe myself Dear and honored Sir Your affectionate Son
Richd Bache
Dr. Franklin.
 
Addressed: The Honble Dr. Franklin / One of the Commissioners at the / Court of France, from the United / States of America / Paris
